UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Shimon Halberstam, as Trustee of the Zupnick Family
Trust 2008 B,                                                1:16-CV-6854 (ARR) (ST)

                     Plaintiff,

       – against –                                           Not for Publication

Allianz Life Insurance Company of North America,

                  Defendant.                                 Opinion & Order


ROSS, United States District Judge:

       The plaintiff in this case is suing for a declaratory judgment that a certain life-
insurance policy, issued by the defendant and owned by a trust of which the plaintiff is both
trustee and beneficiary, is in force. In a previous opinion, I found that the plaintiff was
entitled to summary judgment, provided that “the trust . . . become current on its premium
obligations.” Halberstam v. Allianz Life Ins. Co. of N. Am., No. 1:16-CV-6854 (ARR) (ST),
2018 WL 4762253, at *9 (E.D.N.Y. Oct. 2, 2018). And I ordered the parties “to determine
the amount of premium now owed under the policy.” Id. Having failed to agree on the
methodology for doing so, the parties have returned to this court for further direction.
                                      BACKGROUND
       The facts of this case are set forth in my previous opinion, and I will not dwell on
them herein. It suffices for present purposes to explain that the life-insurance policy at issue
“does not simply require a fixed premium payment each month” but instead “provides a
policy owner flexibility to determine certain aspects of coverage, including the timing and
amount of premiums it will submit to Allianz within limits set by the terms of the Policy.” Id.

at *1 (quoting Def.’s 56.1 Statement ¶ 6, ECF No. 48-2).

                                               1
          Under its terms, the policy remains in force as long as at least one of three different
monthly tests, each based on the amount of premium paid by the policyholder, is met. See id.

at *1–2. If all three tests ever fail at the same time, the policy enters a sixty-one-day grace
period, during which the policyholder must make “[a] premium payment sufficient to keep
[the] policy in force for three months” from the date that the tests all failed; otherwise, the
policy lapses. Policy 28, ECF No. 61-1;1 see Halberstam, 2018 WL 4762253, at *1, *4. The
parties agree that only one of the three tests is at issue in the present dispute. See Pl.’s Br. 4,
ECF No. 62; Petit Decl. ¶ 5, ECF No. 60.

          Under that one test, “the policy remains in force as long as the policyholder . . .
maintain[s] a positive balance in a ‘side account,’” whose balance is recalculated monthly
based on the previous month’s balance, the premium paid that month, and a number of

other variables that are defined in a policy rider. Halberstam, 2018 WL 4762253, at *2; see
Policy 10–12, 22–23. Per the terms of the rider, the value of the side account grows at a high
interest rate, which incentivizes the policyholder to make substantial premium payments
early on rather than continually funding the policy with the least premium possible. See 2d
Petit Decl. ¶ 10, ECF No. 64. Nevertheless, the specific policy at issue here entered a grace
period eight different times between its issuance in 2008 and the purported lapse in 2012
that precipitated this lawsuit. See Halberstam, 2018 WL 4762253, at *2. The last such grace
period began on July 7, 2012 (see id.), and no premium payments have been made since (see
Policy History, ECF No. 61-2).




1   Because this document is inconsistently paginated, I use the page numbers assigned by the ECF system.


                                                       2
                                         DISCUSSION

       The Amount of Premium Owed
       The question now is how much premium the trust should have to pay in order to be
deemed current on the life-insurance policy. The defendant argues that that question is
readily answerable under the terms of the policy: the trust should have to pay as much
premium as is currently needed for the side account to attain a positive balance. See Def.’s
Opp’n 2–3, ECF No. 63. The plaintiff, by contrast, argues that the trust should only have to
pay as much premium as would have been needed in 2012 to keep the side account in the
black until the present. See Pl.’s Br. 6–7, 10. The logic of the plaintiff’s argument is that the

trust should not be penalized for failing to pay premiums since 2012 when “the only reason
premiums were not paid since then was because Allianz wrongfully declared the Policy
lapsed.” Pl.’s Reply 1, ECF No. 67. But the defendant counters that the plaintiff should not
receive the windfall of a fictional 2012 multimillion-dollar premium payment that would
never have occurred in reality. See Def.’s Reply 4–5, ECF No. 68. Both parties’ arguments
are persuasive, so I look for a third, fairer option.

       In doing so, I rely on basic principles of contract-law remedies. One such “‘general
principle’ of contracts is that recovery for breach of contract should put the injured party ‘in
as good a position as he would have occupied had the contract been kept.’” Wechsler v. Hunt
Health Sys., Ltd., 330 F. Supp. 2d 383, 424 (S.D.N.Y. 2004) (quoting Menzel v. List, 246
N.E.2d 742, 745 (N.Y. 1969)). Under New York law, the court’s object in remedying a
breach of contract is typically to “return the plaintiff, as nearly as possible, to the position it

would have been in had the wrongdoing not occurred—but do no more.” E.J. Brooks Co. v.
Cambridge Sec. Seals, 105 N.E.3d 301, 304 (N.Y. 2018); see also Oscar Gruss & Son, Inc. v.
Hollander, 337 F.3d 186, 196 (2d Cir. 2003) (“Under New York law, damages for breach of


                                                 3
contract should put the plaintiff in the same economic position he would have occupied had
the breaching party performed the contract.”). As a result, “revenues due a plaintiff because

of a breached contract must be offset by any amount plaintiff saved as a result of the
breach.” Indu Craft, Inc. v. Bank of Baroda, 47 F.3d 490, 495 (2d Cir. 1995).
       Application of these principles to the facts at hand demonstrates why neither party’s
chief proposal can be accepted. Had the defendant not breached the contract, the trust
would have continued to make sporadic premium payments, and the policy would have
remained in force. Putting the plaintiff in the position that he would have occupied thus
requires not only declaring that the policy is in force but also requiring the trust to hand over
premium payments equivalent to the amount that the trust would have paid. Yet the
defendant’s proposal would certainly have the trust paying more now than it would have

paid over the past six years, thus disadvantaging the plaintiff vis-à-vis where he would have
found himself had the defendant not breached. See 2d Petit Decl. ¶¶ 5–7. And just the same,
the plaintiff’s proposal would unquestionably put the plaintiff in an even better position than
he would have held absent the breach. See Pl.’s Br. 8; Pl.’s Opp’n 5, ECF No. 66.
       The defendant argues that it would be “inappropriate” to issue an order “based upon
the factually unsupportable assumption that the [trust] would have made premium payments
in any discernable pattern.” Def.’s Br. 2, ECF No. 59. While it’s certainly true that the trust’s
payment history was erratic (see Policy History), there was pattern enough to the trust’s
payments for the court to estimate what would have been paid after 2012. Cf. Tractebel Energy
Mktg., Inc. v. AEP Power Mktg., Inc., 487 F.3d 89, 110 (2d Cir. 2007) (“‘The plaintiff need only
show a stable foundation for a reasonable estimate’ of the damage incurred as a result of the
breach.” (internal quotation marks omitted) (quoting Contemporary Mission, Inc. v. Famous Music
Corp., 557 F.2d 918, 926 (2d. Cir. 1977))). And the defendant does not dispute that my task is


                                                4
to “place the parties in the position they would have been in, as close as possible, had Allianz
not declared the Policy to have lapsed in September 2012.” Def.’s Br. 3–4 (emphasis added).

       Based on my review of the record, I find that the trust’s payments roughly followed a
particular pattern: the trust would make minimal payments until the policy entered a grace
period, at which time the trust would make a sufficiently large payment to prevent the policy
from lapsing. Indeed, despite suggesting that there was no “discernable pattern” of
payments, the defendant’s own briefing describes this pattern accurately and repeatedly. See,
e.g., Def.’s Br. 2 (arguing that it’s “undisputed” that “the Policy’s owner consistently paid the
minimum amounts needed to keep the Policy in force”); id. at 3 (“[T]he Policy’s owner
consistently paid the minimum amount needed to keep the Policy in force, allowing the
Policy to enter a grace period on eight separate occasions to delay the need to pay any

premium for as long as possible.”); Def.’s Opp’n 12 (noting trust’s “pattern of never paying
any premium amounts in advance of when they were needed to keep the Policy from
lapsing”); id. at 15 (“It is apparent . . . that most if not all of the large premium payments
were made only because they were necessary to avoid lapse . . . .”); id. at 16 (“[P]remium
payments . . . were paid only when absolutely necessary to save the Policy from lapsing
. . . .”). And the defendant’s actuary agrees. See Petit Decl. ¶ 4 (stating that payment history
“demonstrates that this policy owner had decided to minimally fund the Policy, and to pay
premium as infrequently and in as low amounts as possible to keep the Policy in force”); id.
(“This premium payment pattern is characteristic of someone paying the absolute minimum
premium necessary to prevent the lapse of a policy.”); 2d Petit Decl. ¶ 10 (“[T]he actual
premium paid on this Policy in the first 4 years reflects that the Plaintiff-owner . . . paid the
bare minimum necessary to meet the Guaranteed Death Benefit test.”).




                                               5
        Both parties acknowledge that, had the defendant not breached the contract, the
most likely scenario would have been a continuation of the same pattern of payments. See

Pl.’s Opp’n 5 (“[I]t is likely that payment would have continued in the same pattern, roughly
once every two or three months.”); Def.’s Reply 4 (“[T]he undisputed fact record
demonstrates that . . . it is most likely that plaintiff would have deliberately failed to pay
premium and allowed the Policy to enter grace periods repeatedly.”). That, then, is our
answer.
        The amount of premium that the trust has to pay now is the amount that the trust
would have paid if the trust had, from 2012 up through today, continually paid nothing until
the policy entered a grace period and only then paid the least premium possible, on the last
day possible, to keep the policy from lapsing.2

        Ancillary Matters
        In the interest of the expeditious resolution of this case, and to avoid any further
dispute between the parties, I take the time to clarify a few other matters.
        First, the defendant notes that it has missed out on “the benefit of having been able

to earn investment income on the premium” that would have been paid over the past six
years. Def.’s Br. 4. That is the sort of loss that can be remedied by an award of prejudgment
interest. See, e.g., U.S. Naval Inst. v. Charter Commc’ns, Inc., 936 F.2d 692, 698 (2d Cir. 1991)

(“Under New York law, . . . a plaintiff who prevails on a claim for breach of contract is

2 This amount will presumably differ somewhat from the payment scenario that the defendant first presented
in its opposition papers. See Def.’s Opp’n 13. As explained by the defendant’s actuary, that scenario was based
on the trust having “paid the Minimum Monthly Premium amount” between 2012 and 2018 (2d Petit Decl.
¶ 7), and it appears to assume monthly premium payments (see id. at 3 (table)). By contrast, the scenario that I
am describing assumes that payments would have been made only when the policy had entered the grace
period and was about to lapse, rather than every month. That said, both scenarios are based on the same
essential logic: “plaintiff paying the minimum amounts necessary under the Rider to keep the Policy from
lapsing” (Def.’s Reply 5 n.11).


                                                       6
entitled to prejudgment interest as a matter of right.”). The problem for the defendant, of
course, is that it is the one who breached the contract. I thus decline to compensate the

defendant for the lost opportunity to earn interest. Cf. Rubenstein v. Lincoln Nat’l Life Ins. Co.,
No. 501605/2012, 2014 N.Y. Misc. LEXIS 3327, at *4–5 (Sup. Ct. July 25, 2014) (observing
that inclusion of “fees and interest” in calculation of “unpaid premiums” “may not be
appropriate since the lapse was initially brought on by the defendant”).
        Second, the plaintiff points out that, under the terms of the policy, any aggregate
premium payments that surpass $555,600 in any given year have a diminished effect on the
balance in the side account, thus requiring the plaintiff to pay relatively more premium to
keep the policy in force. See Pl.’s Br. 2, 5. The plaintiff argues that, had the contract not been
breached, he would never have paid that much premium in any one policy year, and so that

term—called Premium Factor B—should be read out of the policy for the purpose of
calculating the amount of premium due now. See id. at 11; see also Policy 10, 22. The
defendant apparently concedes that this “higher premium factor is designed to come into
play mainly when a policy owner funds a policy in an amount that is substantially greater
than the minimum monthly premium rate, and the trust never funded this Policy in that
manner.” Def.’s Opp’n 10. Accordingly, under the payment scenario that I have outlined
above—designed to re-create the trust’s actual payment history—it may be that this term of
the policy will simply not come into play. If it does, however, it should be factored into the
calculations just as it would have been had the payments been made over the six years in
question. I will not “re-write the premium calculation formula” of the policy (Def.’s Reply
3–4).
        And third, the parties have failed to agree on which target date the premium
calculation should be based on. Compare Petit Decl. ¶ 6 (noting that defendant’s calculations


                                                7
were designed to carry policy until December 7, 2018), with Pl.’s Reply 5 (stating that
plaintiff’s calculations were designed to carry policy until January 2019). The parties are

welcome to use any target date on which they can agree. But if they cannot agree, they are
instructed to calculate the amount of premium that would need to have been paid to keep
the policy from lapsing no sooner than March 7, 2019.
                                      CONCLUSION
         For the foregoing reasons, the parties are directed to make a good-faith effort to
determine the amount of premium owed under the scenario and conditions that I have
described above. The parties are directed to inform the court of that amount within thirty
days of this order.
         So ordered.


                                                         /s/
                                                  Allyne R. Ross
                                                  United States District Judge

Dated:         December 19, 2018
               Brooklyn, New York




                                              8
